        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 1 of 39



                           AFFIDAVIT IN SUPPORT OF
                   CRIMINAL COMPLAINT AND SEARCH WARRANT

            I, Special Agent Adalberto Garcia, being duly sworn, depose and state that:

                                        INTRODUCTION

       1.      I am a Special Agent with the Drug Enforcement Administration (“DEA”) and have

been so employed for approximately one year. I graduated from the DEA Special Agent Academy

in 2019. Prior to that, I was employed as a Police Officer with the Nashua, New Hampshire Police

Department for over eleven years. For approximately four years, I was assigned to the Detective

Bureau. For three of those years, I was assigned to the Nashua Police Department Drug Unit.

While working in the drug unit, I was primarily assigned to the DEA High Intensity Drug

Trafficking Area Task Force in the Manchester, New Hampshire District Office (“MDO”), where

I was deputized as a DEA Task Force Officer. Since becoming a Special Agent with DEA, I have

been assigned to the DEA Cross Border Initiative Task Force (“CBI”) located in Massachusetts.

In addition to the DEA academy, I have attended narcotic and criminal investigation training

classes put on by the New Hampshire Police Standards and Training Council, the DEA, and the

Nashua Police Department. My duties and responsibilities include the investigation of federal

crimes, including violations of 21 U.S.C. § 841(a)(1).

       2.      I am a “federal law enforcement officer” within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal

laws and duly authorized by the Attorney General to request a search warrant.

       3.      I have received significant training in the field of narcotics enforcement and

investigations. Through my training and experience, I am familiar with the habits, methods,

routines, practices, and procedures commonly employed by persons engaged in the trafficking of

                                                1
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 2 of 39



illegal drugs. Through my training, education, and experience, I have become familiar with the

manner in which drug distribution organizations conduct their illegal activities, including

purchasing, manufacturing, storing, and distributing narcotics, the laundering of illegal proceeds,

and the efforts of persons involved in such activity to avoid detection by law enforcement.

       4.      I have participated in all aspects of drug investigations, including physical

surveillance, surveillance of undercover transactions, the introduction of undercover agents, the

execution of search warrants, the effecting of arrests, and debriefings of defendants, informants

and witnesses who had personal knowledge regarding major narcotics trafficking organizations. I

have also reviewed recorded conversations and telephone, financial, and drug records. Through

my training and experience, I have become familiar with the manner in which illegal drugs are

imported, transported, stored, and distributed, and the methods of payment for such drugs. I have

also become familiar with the manner in which narcotics organizations utilize various forms of

violence and intimidation in furtherance of their narcotics trafficking activity, to protect their

operations, members, narcotics, and narcotics proceeds.

       5.      Based on my training and experience, I am familiar with the methods of operation

employed by drug traffickers operating at the local, statewide, national, and international levels,

including those involving the distribution, storage, and transportation of controlled substances and

the collection of money that constitutes the proceeds of drug-trafficking activities. Specifically, I

am familiar with the manner in which drug traffickers use vehicles, common carriers, mail and

private delivery services, and a variety of other means to transport and distribute narcotics and the

proceeds of narcotics trafficking. I am familiar with the manner in which drug traffickers often

store drugs and drug proceeds in storage sites commonly referred to as “stash houses.” I also am


                                                 2
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 3 of 39



familiar with the manner in which drug traffickers use telephones, coded or slang-filled telephone

conversations, text messages, pager messages, and other means to facilitate their illegal activities.

                                   PURPOSE OF AFFIDAVIT

       6.      I submit this affidavit in support of an application for a criminal complaint alleging

that on Saturday, October 17, 2020, Jose Luis RUIZ VILLALONA (“RUIZ VILLALONA” or

“Target Subject”) distributed 400 grams or more of fentanyl, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(A)(vi).

       7.      I also submit this affidavit in support of applications for search warrants for the

following Target Locations, which are described in greater detail below and in Attachments A and

B, and which are believed to be the residences and stash house of RUIZ VILLALONA:

            a. 264 East Haverhill Street, Apartment 13, Lawrence, Massachusetts (“Target

               Location 1”), believed to be the primary residence of RUIZ VILLALONA;

            b. 19 Haverhill Street, Top Apartment, Methuen, Massachusetts (“Target

               Location 2”), believed to be the stash house used by RUIZ VILLALONA; and

            c. 170 Agawam Street, Apartment 3, Lowell, Massachusetts (“Target Location

               3”), believed to be another residence for RUIZ VILLALONA and his associate

               and/or partner Sonia Delvalle (“Delvalle”).

       8.      Based on the facts set forth in this Affidavit, there is probable cause to believe that

RUIZ VILLALONA has violated 21 U.S.C. §§ 841(b)(1)(A) and (b)(1)(A)(vi) (distribution of 400

grams or more of fentanyl) (the “Target Offense”), and that evidence of the Target Offense, set

forth in Attachments B1 through B3, will be found in the Target Locations described in

Attachments A1 through A3.


                                                 3
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 4 of 39



       9.        I am familiar with the facts and circumstances of this investigation, and I have

received information from a variety of sources, including but not limited to other law enforcement

officers and agents, court-authorized wire interceptions, and my personal review of records and

reports relating to the investigation. Since this Affidavit is being submitted for the limited purpose

of securing the requested complaint and warrants, I have not included each and every fact known

to me concerning this investigation. I have set forth only the facts that I believe are necessary to

establish the foundation for this warrant.

                                        PROBABLE CAUSE

Drug Traffickers’ Use of Residences and Stash Houses Generally

       10.       Based on my training and experience, including participation in other narcotics

investigations and extensive discussions with other law enforcement officials experienced in such

investigations, I am aware that it is generally a common practice for drug traffickers to store drug

paraphernalia and records in their residences and/or “stash” or “staging” locations (“storage

locations”). I have participated in the execution of numerous search warrants of the residences

and/or storage locations of drug traffickers whose criminal activity is similar to that of the Target

Subject. In a substantial number of these searches executed in connection with the investigations

in which I have been involved, drug-related evidence has typically been recovered, including cash,

records, drugs, and other valuable items. Based on this experience and my training, I believe that:

            i.   Drug traffickers often find it necessary to store large sums of cash received from
                 the sale and distribution of controlled substances outside the normal banking
                 system. Accordingly, drug traffickers frequently maintain large amounts of cash
                 and other valuable assets at their residences or storage locations in order to maintain
                 and finance their ongoing business;

         ii.     Drug traffickers frequently maintain books, records, receipts, notes, ledgers, airline
                 tickets, money orders, emails, and other documents relating to the transportation,
                 ordering, sale and distribution of controlled substances, and monetary instruments
                                                   4
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 5 of 39



       and other assets, and to debts and collections relating to monies owed or due for the
       distribution of controlled substances; and documents relating to the transportation
       of controlled substances or drug proceeds, such as travel itineraries, plane tickets,
       boarding passes, motel and hotel receipts, passport and visas, credit card receipts.
       Such documents may be maintained in paper or electronic form, and are generally
       maintained where the narcotics traffickers have ready access to them, including in
       cell phones and other electronic media capable of storing such information
       electronically, at locations such as their residences or other storage locations where
       they regularly conduct their drug business. Because drug traffickers in many
       instances will “front” (that is, sell on consignment) controlled substances to their
       clients, or alternatively, will be “fronted” controlled substances from their
       suppliers, such record-keeping is necessary to keep track of amounts paid and
       owed, and such records will also be maintained close at hand so as to readily
       ascertain current balances. Indeed, in this case, the Target Subject “fronted”
       approximately one kilogram of fentanyl to an undercover agent, as detailed below.
       Often drug traffickers keep “pay and owe” records to show balances due for drugs
       sold in the past (“pay”) and for payments expected (“owe”) as to the traffickers’
       suppliers and the traffickers’ dealers. Additionally, drug traffickers must maintain
       telephone and address listings of clients and suppliers and keep them immediately
       available in order to efficiently conduct their drug trafficker business. I am also
       aware that drug traffickers often maintain such documents related to their drug
       trafficking activities at their residences or storage locations for an extended period
       of time, regardless of whether they are physically in possession of drugs on the
       premises;

iii.   It is common for drug dealers to secrete records of drug transactions and/or
       financial transactions, in secure locations within their cell phones, computers,
       residences, businesses, and/or other locations and devices over which they maintain
       dominion and control, for ready access and to conceal these items from law
       enforcement officials;

iv.    It is common for significant drug traffickers to hide controlled substances, proceeds
       of drug sales (i.e., large amounts of currency, financial instruments, jewelry, safety
       deposit keys and deeds to real property), and records relating to controlled
       substances income and expenditures of money and wealth, such as money orders,
       wire transfers, cashier’s checks and receipts, bank statements, passbooks,
       checkbooks, and check registers, documents indicating travel in interstate and
       foreign commerce, and evidence of financial transactions relating to obtaining,
       transferring, hiding or spending large sums of money made from controlled
       substance trafficking activities in secure locations within residences, businesses, or
       other locations over which they maintain dominion and control, for ready access
       and to conceal them from law enforcement officials;

 v.    Drug traffickers commonly maintain electronic and paper books or documents
       which reflect names, addresses, and/or telephone numbers of their associates in the
                                         5
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 6 of 39



               trafficking organization, and other contact or identification data relating to the
               distribution of controlled substances. Such records and items are maintained where
               the traffickers have ready access to them, commonly on the traffickers’ cell
               phone(s). They also tend to maintain for long periods of time telephone billing
               records that evidence the placing of large numbers of calls each month in
               connection with narcotics dealing;

        vi.    Drug traffickers commonly have photographs of themselves, their associates, their
               property and their products in their possession or in their residences or storage
               locations, and frequently maintain these photographs on their cell phone(s) and
               other electronic devices;

       vii.    Drug traffickers frequently maintain the items described above inside safes, key-
               lock strong boxes, suitcases, safe-deposit boxes and other containers, which are
               further secured by combination and/or key locks of various kinds in order to hide
               the contraband from other individuals living at or in the vicinity of their residence
               or storage locations;

       viii.   Drug traffickers frequently build “stash” places within their residences or other
               locations in order to store illicit drugs as well as the items described above;

        ix.    Drug traffickers frequently possess firearms and other dangerous weapons to
               protect their profits, supply of drugs, and persons from others who might attempt
               to forcibly take the profits and/or supply of drugs;

         x.    Residents, whether drug traffickers or not, typically keep items of personal property
               that tend to identify the person(s) in residence, occupancy, control, or ownership of
               the subject premises. Such identification evidence is typical of the articles people
               commonly maintain in their residences, such as cancelled mail, deeds, leases, rental
               agreements, photographs, personal telephone books, diaries, utility and telephone
               bills, statements, identification documents, and keys.

       11.     Based on all of the evidence I have obtained in the course of this investigation, and

for the reasons more specifically set forth herein, I believe RUIZ VILLALONA, like many drug

traffickers, uses his residences and/or storage location in furtherance of his ongoing drug-

trafficking activities, and that, among other things, documentary and other evidence regarding




                                                 6
          Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 7 of 39



those activities, including, but not limited to, the items set forth in Attachments B, will be found

in the Target Locations. See e.g., United States v. Feliz, 182 F.3d 82, 87-88 (1st Cir. 1999).1

Background of Criminal Activity

                      RUIZ VILLALONA Delivered One Kilogram of Fentanyl

         12.      On October 16, 2020, at the direction and under the supervision of investigators, a

DEA confidential source (the “CS”)2 communicated with his/her source of supply in recorded and

maintained WhatsApp voice memos and calls (in Spanish), under the guise that the CS had clients

that needed fentanyl soon and arranged to obtain one kilogram of fentanyl from RUIZ

VILLALONA. I am fluent in Spanish and I reviewed these and the other recordings discussed

below. The summaries and quoted language included below are draft translations of these

communications.

         13.      During a recorded telephone call/message, the CS’s source of supply informed the

CS that he had “work” (fentanyl) in the Boston, Massachusetts area and provided the CS with an

address of 36 Young Avenue, Lawrence, Massachusetts as the location where the CS’s driver

could pick up the fentanyl.           As detailed below, the area of 36 Young Avenue is known to

investigators as a meeting location frequented by RUIZ VILLALONA because it is very near to




1
  In Feliz, the First Circuit made clear that, in the drug trafficking context, evidence of drug transactions can be
expected to be found in a drug trafficker’s residence for months after evidence of the last transaction. 182 F.3d at 87
(“[C]ourts have upheld determinations of probable cause in trafficking cases involving [three months long] or even
longer periods”) (citing United States v. Greany, 929 F.2d 523, 525 (9th Cir. 1991) (two-year-old information relating
to marijuana operation not stale)). As the First Circuit has explained, “[b]y it’s very nature, drug trafficking, if
unchecked, is apt to persist over relatively long periods of time.” United States v. Nocella, 849 F.2d 33, 40 (1st Cir.
1988).
2
  CS pled guilty to narcotics trafficking offenses in another district and is cooperating with investigators in hopes of
receiving leniency at sentencing. Information provided by CS has proven reliable, and has been corroborated by other
evidence collected in this investigation, including recorded conversations, narcotics seized by the DEA, and
information provided by another cooperating witness. CS is willing to testify.
                                                           7
          Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 8 of 39



his suspected residence, Target Location 1. The CS introduced, via WhatsApp, an undercover

agent posing as CS’s driver who would pick up the fentanyl in Lawrence the following day.

        14.      In a recorded WhatsApp voice message, the CS’s source directed the CS to have

his/her driver arrive at 36 Young Avenue on October 17, 2020 at 9:30 a.m. In subsequent recorded

conversations, the CS’s source directed the CS to have his/her driver arrive at 36 Young Avenue

around 4:00 p.m.

        15.      On October 17, 2020, the CS’s source of supply spoke to the CS in recorded calls.

The source told the CS that the people in Lawrence would come out of an apartment and hand the

items to the CS’s driver. The source of supply asked for the type of vehicle the CS’s driver (UC)

would be driving. At approximately 3:01 p.m., the CS received a recorded WhatsApp voice

message from the source, directing the CS to have the CS’s driver (UC) arrive in approximately

20 minutes.

        16.      At approximately 3:30 p.m., UC drove alone in an unmarked undercover vehicle to

36 Young Avenue, Lawrence, Massachusetts, where other investigators were maintaining

surveillance. The UC, who was equipped with an audio- and video-recording device, UC notified

the CS of UC’s arrival at the meeting location and the CS communicated this information to the

CS’s source of supply via WhatsApp.

        17.      At approximately 3:47 p.m., a male later identified as RUIZ VILLALONA3

approached the UC vehicle wearing a black hooded, zip-up sweatshirt with white drawstrings, with




3 Investigators obtained a copy of RUIZ VILLALONA’s Dominican driver’s license from other investigators who
had previously conducted a traffic stop of him. Investigators here reviewed the photograph from that license and
confirmed that the individual who arrived to deliver the fentanyl appeared to be the same person.
                                                        8
          Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 9 of 39



a white T-shirt underneath, and donning a white face mask, as captured in the following still image

from the undercover recording device.




         18.   RUIZ VILLALONA entered and sat in the front passenger seat of the UC vehicle

and asked UC if he/she was on behalf of “Nacho” (a code name I believe refers to CS). UC

responded in the affirmative. RUIZ VILLALONA was holding a cellular telephone and was

talking on speaker phone to a male with a Mexican accent. RUIZ VILLALONA told the male

with the Mexican accent, “Man, here is the man.” The Mexican male confirmed with UC that

he/she was on behalf of “Nacho.” The Mexican male then thanked UC. At this point, RUIZ

VILLALONA reached inside of his half-zipped sweatshirt and removed a rectangular brick of

white powder wrapped in clear cellophane, and handed it to UC, as depicted in the still images

below.




                                                9
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 10 of 39




       19.     UC took the white brick and placed it in the back seat area of the undercover

vehicle. UC thanked RUIZ VILLALONA, who then exited the undercover vehicle. UC drove

directly to meet with other investigators where UC relinquished the brick containing

approximately one kilogram of white powder pressed with the imprint of a Chevrolet logo, as

depicted in the photograph below. Investigators conducted a field test on the powder, which

indicated a positive result for the presence of fentanyl compound or methamphetamine. Based on

my training and experience, the color and consistency of the powder, and the field test results, I

believe that the kilogram contained fentanyl.




                                                10
         Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 11 of 39




                  Surveillance of RUIZ VILLALONA Prior to Fentanyl Delivery

         20.      In anticipation of the fentanyl delivery discussed above, investigators conducted

surveillance of RUIZ VILLALONA earlier in the day on October 17, 2020.

         21.      At approximately 12:29 p.m., investigators observed RUIZ VILLALONA and his

close associate Sonia Delvalle4 exit the front door of Target Location 3 and walk to a Nissan SUV

vehicle. At this time, RUIZ VILLALONA was observed wearing the black hooded sweatshirt

with white drawstrings, just as he appeared during the meeting with UC, depicted and described

above. Delvalle was observed carrying multiple bags, which she placed in the driver’s side rear

passenger seat. Delvalle then entered the driver’s seat and RUIZ VILLALONA entered the front

passenger seat.




4 Investigators identified Delvalle by running the license plate of one of her vehicles, a white Honda Accord, which
is registered in her name with an address of Target Location 3, as discussed below in paragraph 37. Investigators then
reviewed the photograph from Delvalle’s driver’s license in the records for the Registry of Motor Vehicles and
confirmed that it appeared to be the same individual.
                                                         11
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 12 of 39



       22.     At approximately 12:45 p.m., investigators observed the Nissan SUV arrive at

Target Location 2, where Delvalle and RUIZ VILLALONA parked. Based on my involvement in

this investigation to date, I know that it takes approximately fifteen minutes to drive between

Target Locations 2 and 3, and so I believe Delvalle and RUIZ VILLALONA drove directly, or

very nearly directly, between the two Target Locations. Delvalle retrieved the bag or bags from

the rear passenger seat on the driver’s side and RUIZ VILLALONA was observed carrying a

satchel type bag over his shoulder. The two parties disappeared out of view after they entered

Target Location 2 through the top, rear door.

       23.     At approximately 2:24 p.m., RUIZ VILLALONA exited the top, rear door to Target

Location 2 empty handed and walked down the rear stairs to the bottom floor of 19 Haverhill

Street, under the stairs. A few minutes later, RUIZ VILLALONA reappeared from under the stairs

area, now carrying a white plastic bag that appeared to be weighed down by an item/items within,

and carried the bag into Target Location 2.

       24.     At approximately 2:47 p.m., RUIZ VILLALONA exited the top rear door to Target

Location 2 and appeared to speak on the telephone before he reentered Target Location 2. When

investigators next observed RUIZ VILLALONA it was approximately 3:30 p.m. and he was

observed on the balcony of Target Location 1, looking down on Young Avenue. Investigators

who were conducting surveillance of the rear of Target Location 2, and did not see RUIZ

VILLALONA leave, believe he must have left from the front door of Target Location 2 before

traveling to Target Location 1 some time between approximately 2:47 and 3:30 p.m. Between

approximately 3:30 p.m. and 3:35 p.m., RUIZ VILLALONA was observed coming in and out of

Target Location 1 onto the balcony overlooking Young Avenue. He was also observed moving


                                                12
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 13 of 39



the blinds from inside Target Location 1 so that he could look outside through the window. Based

on my training and experience and my involvement in this investigation to date, I believe RUIZ

VILLALONA was conducting counter surveillance and/or watching for UC to arrive.

       25.     At approximately 3:35 p.m., after UC arrived at the meeting location near 36 Young

Avenue, RUIZ VILLALONA appeared to look at UC’s vehicle while he remained inside Target

Location 1. At approximately 3:46 p.m., investigators observed RUIZ VILLALONA exit the front

common door to the Target Location 1 building and walk to meet the UC in the UC vehicle. While

he was walking, investigators observed RUIZ VILLALONA to be clutching his waist area holding

what appeared to be a concealed, squared-off item within his sweatshirt.

       26.     After meeting in the UC vehicle, at approximately 3:47 p.m., investigators observed

RUIZ VILLALONA reenter the building of Target Location 1 while looking all around him in an

apparent attempt at counter surveillance. A few minutes later, investigators observed RUIZ

VILLALONA back on the balcony of Target Location 1.

       27.     Based on my training and experience and my involvement in the investigation to

date, I believe RUIZ VILLALONA and Delvalle travelled from Target Location 3, potentially

hiding the kilogram of fentanyl in one of the bags they were observed carrying. I believe they

either carried the kilogram with them into Target Location 2 for packaging, or picked up the

kilogram at Target Location 2. I then believe RUIZ VILLALONA travelled with the kilogram to

his residence, Target Location 1, where he waited to meet with UC outside. Based on these

observations and those detailed below, I believe that RUIZ VILLALONA and his associates,

including Delvalle, use all three Target Locations in furtherance of drug trafficking.

Description and Activity at Target Locations


                                                13
         Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 14 of 39



                                             Target Location 1

        28.      Target Location 1 is Apartment 13 at 264 East Haverhill Street, Lawrence,

Massachusetts, an apartment within a brick, multi-unit apartment building, which sits within a

multi-building apartment complex. Target Location 1 is located on the second floor of building

264, and has two, red, interior front doors, each individually labeled with the number “13.”5

Apartment 13 also has a balcony on the rear of the building, which looks out onto Young Avenue.

        29.      Investigators conducting surveillance of RUIZ VILLALONA have repeatedly

observed him travelling to/from Target Location 1 in a manner consistent with his residence at that

location. For example, on August 10, 2020, investigators were conducting surveillance in the area

of Young Avenue and East Haverhill Street when they observed him ride by on a motorized bicycle

at around 6:58 p.m. As RUIZ VILLALONA motored along, he looked closely at each parked

vehicle, in an apparent attempt to conduct counter surveillance.                      Several minutes later,

investigators observed RUIZ VILLALONA carry the motor-bike up the stairs of the Target

Location 1 building.

        30.      On or about August 18, 2020, investigators conducting surveillance observed RUIZ

VILLALONA on a second level balcony of the Target Location 1 building, facing Young Avenue.

At approximately 11:22 a.m., investigators observed RUIZ VILLALONA approach a vehicle

parked nearby, in the area of 40 Young Avenue, for approximately one minute before returning to

the Target Location 1 building. Approximately two minutes later, RUIZ VILLALONA was

observed again exiting from the Target Location 1 building, this time with a plastic bag, which

RUIZ VILLALONA appeared to deliver to the individual in the vehicle. RUIZ VILLALONA


5
 From the common hallway, investigators observed that each apartment within the building had two interior entry
doors.
                                                       14
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 15 of 39



again returned to the Target Location 1 building. Based on my training and experience, I believe

RUIZ VILLALONA delivered drugs and/or drug proceeds from Target Location 1 to the driver of

the vehicle.

       31.     Subsequently, investigators entered the common hallway of the Target Location 1

building and identified Apartment 13 (Target Location 1) as the apartment corresponding to the

balcony on which RUIZ VILLALONA was observed.

       32.     On or about September 9, 2020, at approximately 11:07 a.m., investigators again

observed RUIZ VILLALONA exit from the building of Target Location 1 and approach the

passenger side of a vehicle parked nearby, outside of 36 Young Avenue. After a brief time at the

vehicle, RUIZ VILLALONA walked back into the building for Target Location 1. Less than two

minutes later, RUIZ VILLALONA returned to the passenger side of the vehicle and passed a bag

to the driver of the vehicle. RUIZ VILLALONA then returned to Target Location 1. Based on

my training and experience, I believe RUIZ VILLALONA was delivering drugs and/or drug

proceeds from Target Location 1 to the driver of the vehicle.

       33.     On September 29, 2020, at approximately 11:40 a.m., investigators observed RUIZ

VILLALONA exercising in the parking lot of Target Location 1.

       34.     Based on the above, I believe that RUIZ VILLALONA uses Target Location 1 as

his residence and “home base” for his drug trafficking activities and that he maintains drugs and/or

drug proceeds within Target Location 1. Specifically, I believe that RUIZ VILLALONA brings

and/or maintains drugs and/or drug proceeds within Target Location 1 and meets with individuals

in vehicles at or near 36 Young Avenue, an area within a short walking distance from his residence,

which he can safely view from his balcony at Target Location 1.


                                                15
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 16 of 39



                                        Target Location 2

       35.     Target Location 2 is located at 19 Haverhill Street Methuen, Massachusetts and is

the apartment which can be accessed via the rear outdoor stairs, which lead to a white exterior

entrance door. The white door sits just to the right of the stairs, on the wooden landing/deck area

on the second floor. This entrance door appears to be unnumbered.

       36.     Investigators have observed RUIZ VILLALONA utilizing Target Location 2 on a

regular basis since at least September 2020.

       37.     For example, on or about September 30, 2020, at approximately 1:59 p.m.,

investigators observed a Hispanic male exit from the rear upstairs door of 19 Haverhill Street

(Target Location 2) and proceed to a white Honda Accord, registered to Sonia Delvalle of 170

Agawam Street, Apartment 3, Lowell, Massachusetts (Target Location 3). This male opened the

trunk of the Accord and looked inside the trunk.          Approximately one minute later, RUIZ

VILLALONA arrived on foot, walked up the rear stairs and entered the rear upstairs door to Target

Location 2. The male closed the trunk of the Accord and followed RUIZ VILLALONA into Target

Location 2. As he did so, the male appeared to be looking around his surroundings in an attempt

at counter surveillance. At approximately 2:45 p.m., investigators observed RUIZ VILLALONA

walk out of the door to Target Location 2 and smoke a cigarette on the landing. As he was doing

so, a third male arrived at 19 Haverhill Street and carried what appeared to be a large flat cardboard

box or other item into Target Location 2. RUIZ VILLALONA followed this third male inside

Target Location 2. At 4:19 p.m., investigators observed RUIZ VILLALONA again exit Target

Location 2 to smoke a cigarette, reentering the location at approximately 4:22 p.m.




                                                 16
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 17 of 39



       38.     At approximately 5:02 p.m., RUIZ VILLALONA was observed exiting from the

rear door to the first floor of 19 Haverhill Street, carrying a black satchel. RUIZ VILLALONA

walked up the rear stairs and entered Target Location 2 with the satchel, exiting again after

approximately one minute.        At approximately 5:06 p.m., investigators observed RUIZ

VILLALONA exit the convenience store across the street from Target Location 2. RUIZ

VILLALONA was carrying his satchel, which appeared to be mostly full, and appeared to be

closely monitoring his surroundings (including passing vehicles and pedestrians) in what appeared

to be an attempt at detecting law enforcement surveillance in the area. Based on my training and

experience, I believe RUIZ VILLALONA retrieved drugs and/or drug proceeds from Target

Location 2 and was carrying the item(s) with him in his satchel.

       39.     On October 6, 2020, at approximately 12:02 a.m., investigators observed a vehicle

depart from Target Location 2 and arrive at Target Location 3 at approximately 12:17 a.m.

Investigators saw two individuals consistent with being Delvalle and RUIZ VILLALONA exit the

vehicle and enter the front door of 170 Agawam Street. Within seconds, investigators observed

the lights to the second floor, right side, closest to the front door (Target Location 3) turn on. At

approximately 8:18 a.m. investigators observed Delvalle and RUIZ VILLALONA leave together

in a vehicle from Target Location 3 and return to Target Location 2. RUIZ VILLALONA and

Delvalle walked up the rear steps and entered Target Location 2 together at approximately 8:32

a.m.

       40.     At approximately 8:41 a.m., Delvalle exited Target Location 2 and stood on the

landing, carrying a large black purse. Approximately two minutes later, a Hispanic male (“HM”)

exited Target Location 2 and he and Delvalle drove away together. RUIZ VILLALONA appeared


                                                 17
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 18 of 39



to remain within Target Location 2, as he was observed at approximately 10:13 a.m. smoking a

cigarette on the landing outside Target Location 2.

       41.     At approximately 12:19 p.m., HM and Delvalle returned to Target Location 2 and

HM was observed using a key to open Target Location 2. Immediately upon opening the door to

Target Location 2, a small white dog came from within, which I believe suggests that this rear

door leads directly into the apartment of Target Location 2 itself, rather than a common entrance.

       42.     At approximately 12:27 p.m. RUIZ VILLALONA, Delvalle, and another Hispanic

female departed Target Location 2 and drove directly to Target Location 1. When the vehicle

arrived at Target Location 1, RUIZ VILLALONA walked to enter Target Location 1 as he looked

all around him.

       43.     At approximately 1:37 p.m., investigators observed Delvalle enter Target Location

2 by herself, carrying a black backpack. At approximately 4:43 p.m., investigators observed HM

exit Target Location 2 holding a pair of sneakers and a gray sweatshirt tucked underneath his arm.

Partially concealed within the sweatshirt was what appeared to be a black rectangular object.

Based on my training and experience, I believe this rectangular object (depicted below, in part)

was consistent with a wrapped kilogram of narcotics.




                                               18
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 19 of 39




       44.     Investigators observed HM walk toward a vehicle, where he opened and closed the

trunk. HM then walked toward the front of the building for Target Location 2 and still appeared

to be carrying the clothing items in his arms, but investigators could not tell whether he was still

carrying the black object. At approximately 4:51 p.m., HM reentered Target Location 2, and by

this time was not carrying anything at all. Shortly thereafter, HM departed from Target Location

2. Massachusetts State Police executed a traffic stop of the vehicle driven by HM. HM consented

to a search of the vehicle, but the search did not reveal any items of note and HM was immediately

released. Based on my training and experience, I believe HM carried a kilogram of narcotics out

of Target Location 2 and stored or otherwise dispensed with the kilogram near Target Location 2

before he drove away.

       45.     Based on the above, I believe that RUIZ VILLALONA and his associates use

Target Location 2 as a stash house or storage location for drug trafficking activities.
                                                 19
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 20 of 39



                                         Target Location 3

       46.     Target Location 3, 170 Agawam Street, Apartment 3, Lowell, Massachusetts, is an

apartment on the second floor of a multi-unit apartment building. It is on the right side of the

building, facing the front entrance, while standing on Agawam Street.

       47.     According to records obtained from National Grid, the utilities for Target Location

3 are registered in the name of Delvalle. Delvalle has also been observed driving a vehicle

registered in her name, at the address of Target Location 3.

       48.     Investigators have observed RUIZ VILLALONA regularly spending the night at

Target Location 3 with Delvalle, and travelling to and from Target Location 3 and the suspected

stash house at Target Location 2. For example, in addition to the observations discussed in

paragraph 38 above, in the early morning hours of October 5, 2020 (approximately 12:36 a.m.),

investigators observed RUIZ VILLALONA depart from the Target Location 2 building and travel

to Target Location 3, arriving at approximately 12:52 a.m. Within seconds of entering the

building, investigators observed the lights to the second floor, right side, closest to the front door,

turn on. Investigators observed that RUIZ VILLALONA had been driven from Target Location 2

to Target Location 3 by Sonia Delvalle.

       49.     At approximately 10:36 a.m. this same day, investigators observed RUIZ

VILLALONA in the backyard of Target Location 3, smoking a cigarette. At approximately 11:07

a.m., investigators observed RUIZ VILLALONA and Delvalle leave from the front door of 170

Agawam Street while RUIZ VILLALONA was carrying a white trash bag. The pair walked over

to the common dumpster for the apartment complex. Delvalle used a key to unlock the dumpster

and RUIZ VILLALONA tossed the white bag inside. RUIZ VILLALONA appeared to be carrying


                                                  20
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 21 of 39



a black satchel over his shoulder at the time. RUIZ VILLALONA and Delvalle immediately left

the area together in a vehicle, at which point investigators retrieved the white trash bag RUIZ

VILLALONA had just discarded. Inside, investigators located several empty clear plastic bags, a

box with Delvalle’s name on it with a shipping address of Target Location 2, and several other

documents with Delvalle’s name. Based on my training and experience, I know that drug

traffickers typically use the type of clear plastic bags discovered to package their drugs for

distribution. I also know that many drug traffickers ship drugs using common carriers and that they

sometimes ship these packages to addresses other than their residences in an attempt to avoid

detection by law enforcement.

       50.     Meanwhile, RUIZ VILLALONA and Delvalle travelled directly to Target Location

2, where they parked and both walked up the rear stairs to Target Location 2. At approximately

11:27 a.m., investigators observed Delvalle knock on the rear door to Target Location 2, at which

point someone opened the door from the inside, admitting RUIZ VILLALONA and Delvalle. At

approximately 11:58 a.m., RUIZ VILLALONA left Target Location 2 with an older Hispanic

male, who drove him directly to Target Location 1.

       51.     Investigators have continued to observe RUIZ VILLALONA and Delvalle

spending the nights at Target Location 3 and exiting that location with bags capable of carrying

large quantities of narcotics. For example, on October 19, 2020, at approximately 11:41 a.m.,

investigators observed RUIZ VILLALONA and Delvalle exit the front common door to Target

Location 3. Delvalle was carrying what appeared to be a computer bag as well as a purse, and

RUIZ VILLALONA was carrying a black satchel over his shoulder. The pair placed their bags

into a Nissan SUV and drove together to Target Location 2, arriving at approximately 11:57 a.m.


                                                21
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 22 of 39



RUIZ VILLALONA and Delvalle retrieved their bags from the Nissan and carried them up the

rear exterior stairs and into Target Location 2. Delvalle used a key to open the door to Target

Location 2.

       52.     Later that night, around 11:37 p.m., Delvalle and RUIZ VILLALONA returned to

Target Location 3 in the Nissan and carried several bags into Target Location 3. Shortly after they

entered the apartment building, the light on the second floor, right hand side of the building turned

on.

       53.     Finally, on October 20, 2020, at approximately 10:35 a.m., investigators observed

RUIZ VILLALONA exit the front common door to Target Location 3, carrying one or two

shopping bags which appeared to be weighed down by the item or items inside. Delvalle followed

RUIZ VILLALONA, again carrying her computer bag and purse. The pair put their respective

bags into the Nissan, which then drove away from Target Location 3.

       54.     Based on the above and the investigation to date, I believe that RUIZ VILLALONA

regularly spends the night with Delvalle at Target Location 3 and that the pair then travel

together—perhaps transporting narcotics and/or proceeds from the sale of narcotics—in bags as

they travel to what I believe is a stash house at Target Location 2. As such, I believe that evidence

of RUIZ VILLALONA’s drug trafficking activities will be located inside Target Location 3.

       55.     Based on my training and experience, and the information set out above, I believe

the Target Subject, like many drug traffickers, uses his residences and stash house in furtherance

of his ongoing drug-trafficking activities, and that, among other things, drug proceeds, drug ledgers

detailing drug and/or money transactions, customer lists, telephones used to conduct drug

trafficking activities. I further know from my training and experience that drug traffickers


                                                 22
          Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 23 of 39



commonly use multiple locations to store their drugs and drug proceeds in an effort to evade law

enforcement detection, to distance themselves from the contraband, and to disperse their drugs and

drug proceeds to avoid being robbed. As discussed above, RUIZ VILLALONA travelled to all

three Target Locations immediately before meeting to deliver approximately a kilogram of

fentanyl. Accordingly, I believe evidence of the Target Offense as set forth in Attachments B1

through B3, is likely to be stored at each of the Target Locations, as described in Attachments A1

through A3.

Basis for Seizure and Search of Cellular Telephones

          56.   In my training and experience, I know that drug traffickers commonly use cellular

telephones to communicate about and further their drug trafficking activities, but are aware of law

enforcement’s use of electronic surveillance, and thus frequently change cellular telephone

numbers and/or use multiple cellular telephones at the same time, as well as prepaid cellular

telephones (where the subscriber of the phone is not required to provide personal identifying

information), in an effort to thwart law enforcement’s use of electronic surveillance. Throughout

this investigation, the Target Subject has used cellular telephones to communicate about and

further his drug trafficking activities.

          57.   This request to seize and search cellular telephones includes “smartphones,” i.e.

those cellular telephones that are capable of serving as a wireless telephone, digital camera,

portable media player, GPS navigation device, sending and receiving text messages and e-mails,

and storing a vast range and amount of electronic data. Examining data stored on devices of this

type can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.


                                                23
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 24 of 39



       58.     A cellular telephone is a handheld wireless device used for voice and text

communications, as well as for accessing the internet. Telephones send signals through networks

of transmitter/receivers called “cells,” enabling communication with other wireless telephones or

traditional “land line” telephones. A wireless telephone usually contains a “call log,” which

records the telephone number, date, and time of calls and text messages made to and from the

phone. In addition to enabling voice communications, wireless telephones now offer a broad range

of capabilities, including but not limited to, storing names and phone number in electronic “address

books;” sending, receiving, and storing text messages and email; taking, sending, receiving, and

storing still photographs and moving video; storing and playing back audio files; storing dates,

appointments, and other information on personal calendars; and accessing and downloading

information from the Internet.      Wireless telephones may also include GPS technology for

determining the location of the device. Based on my training and experience, I know that many

cellular telephones have capabilities described above. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device as well as his criminal accomplices. I am also aware

that drug traffickers often speak in vague, guarded, or coded language when discussing their illegal

business in order to further prevent detection, and often use text messages in lieu of telephone calls

to avoid speaking over the telephone.

       59.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that computer files or remnants of such files stored on cellular telephones

(and particularly smartphones) can be recovered months or years after they have been written,

downloaded, saved, deleted, or viewed locally or over the Internet. This is true because:


                                                 24
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 25 of 39



                   a. Electronic files that have been downloaded to a storage medium can be
                      stored for years at little or no cost. Furthermore, when users replace their
                      cellular telephones, they can easily transfer the data from their old cellular
                      telephone to their new cellular telephone;

                   b. Even after files have been deleted, they can be recovered months or years
                      later using forensic tools. This is so because when a person “deletes” a file
                      on a smart phone, the data contained in the file does not actually disappear;
                      rather, that data remains on the storage medium until it is overwritten by
                      new data, which might not occur for long periods of time. In addition, a
                      smartphone’s operating system may also keep a record of deleted data in a
                      “swap” or “recovery” file;

                   c. Similarly, files that have been viewed over the Internet are sometimes
                      automatically downloaded into a temporary Internet directory or “cache.”
                      The browser often maintains a fixed amount of hard drive space devoted to
                      these files, and the files are overwritten only as they are replaced with more
                      recently viewed Internet pages or if a user takes steps to delete them.

       60.     Based on my knowledge and training, and the experience of other agents with

whom I have spoken, I am aware that in order to completely and accurately retrieve data

maintained in a cellular telephone, to ensure the accuracy and completeness of such data, and to

prevent the loss of the data either from accidental or programmed destruction, it is often necessary

that the cellular telephone be seized and processed by a computer specialist in a laboratory setting

rather than in the location where it is seized. This is true because:

                   a. Searching authorities may need to examine all the stored data to determine
                      which particular files are evidence, fruits, or instrumentalities of criminal
                      activity. This process can take weeks, depending on the volume of data
                      stored, and it would be impractical to attempt this analysis on-site; and

                   b. Analyzing cellular telephones is a highly technical process requiring
                      expertise and a properly-controlled environment. It is difficult to know,
                      before the search, which expert possesses sufficient specialized skill to best
                      analyze the system and its data. Consequently, law enforcement agents may
                      either copy the data at the premises to be searched, or seize the computer
                      equipment for subsequent processing elsewhere. This application seeks
                      permission to search and seize cellular telephones either onsite or off-site in
                      order to determine their true use or contents, regardless of how the contents
                      or ownership appear or are described by people at the scene of the search.
                                                 25
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 26 of 39




                                         CONCLUSION

       61.     Based on the information set forth above, I believe probable cause exists to

conclude that, on October 17, 2020, RUIZ VILLALONA distributed 400 grams or more of

fentanyl, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(A)(vi), and

further, that evidence of the Target Offense, as set forth in Attachments B, will be found inside the

Target Locations, as described in Attachments A.


                                                      Adalberto Garcia
                                                      DEA Special Agent

Sworn to by telephone in accordance with Fed. R. Crim. P. 4.1 this 21st day of October, 2020.



                                                      ______________________________
                                                      HONORABLE DONALD L. CABELL
                                                      UNITED STATES MAGISTRATE JUDGE
                                                      DISTRICT OF MASSACHUSETTS




                                                 26
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 27 of 39



                                     ATTACHMENT A-1

                                        Target Location 1

       Target Location 1 is Apartment 13 at 264 East Haverhill Street, Lawrence, Massachusetts,

an apartment within a brick, multi-unit apartment building, which sits within a multi-building

apartment complex. Target Location 1 is located on the second floor of building 264, and has two,

red, interior front doors, each individually labeled with the number “13.” Apartment 13 also has a

balcony on the rear of the building, which looks out onto Young Avenue.




                                               27
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 28 of 39




                               28
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 29 of 39




                               29
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 30 of 39



                                      ATTACHMENT B-1
                              (Items to be seized from property)

All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1) (fentanyl distribution) (the “Target
Offense”):

       1.     Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
              storage, or distribution of controlled substances. Such documents include, but are
              not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
              customers or associates pertaining to the transportation, ordering, sale, and
              distribution of controlled substances or the disposition of proceeds; bank records;
              money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
              of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
              properties and/or storage units.
       2.     Personal books and papers reflecting names, addresses, telephone numbers, and
              other contact or identification data relating to the identity and contact information
              for co-conspirators, drug suppliers, and drug customers. Such documents include,
              but are not limited to, telephone address books; planners; notes; ledgers; and
              telephone bills.
       3.     Cash, currency, and currency counting machines, and records relating to controlled
              substances income and financial transactions relating to obtaining, transferring,
              laundering, concealing, or expending money or other items of value made or
              derived from trafficking in controlled substances. Such items include, but are not
              limited to, jewelry; precious metals such as gold and silver; precious gems such as
              diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
              and bank records.
       4.     Documents or tangible evidence reflecting dominion, ownership, and/or control
              over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
              other financial and/or monetary assets, instruments or interests, and over any
              tangible assets such as motor vehicles, real property, and commercial storage
              facilities.
       5.     Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
              other documents pertaining to such shipments.
       6.     Items of personal property that tend to identify the person(s) in residence,
              occupancy, control, or ownership of the subject premises. Such identification
              evidence is typical of the articles people commonly maintain in their residences,
              such as canceled mail, deeds, leases, rental agreements, photographs, personal
              telephone books, diaries, utility and telephone bills, bank statements, credit card
              receipts, identification documents, and keys.


                                                 30
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 31 of 39



7.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.
8.   Cellular telephones used by or belonging to Jose Luis RUIZ VILLALONA, and all
     names, words, telephone numbers, email addresses, time/date information,
     messages or other electronic data relating to or referencing drug trafficking and/or
     referencing individuals engaged in drug trafficking located in the memory of any
     mobile telephone, including but not limited to:
        a. Names and contact information that have been programmed into the
           device(s) (including but not limited to contacts lists) of individuals who may
           be engaged in drug trafficking;
        b. Logs of calls (including last numbers dialed, last calls received, time of
           calls, missed calls, and duration of calls) both to and from the device(s);
        c. Text messages both sent to and received by the device(s) (including any in
           draft form) relating to or referencing drug trafficking and/or referencing
           individuals engaged in drug trafficking;
        d. Incoming and outgoing voice mail messages both to and from the device(s)
           relating to or referencing drug trafficking or individuals engaged in drug
           trafficking;
        e. GPS data;
        f. Browser messages and/or internet communications (e.g., e-mail, text
           messages) both to and from the device(s) (including any in draft form)
           relating to or referencing drug trafficking or individuals engaged in drug
           trafficking;
        g. Documents, photographs, or videos in any format, including but not limited
           to Microsoft Word or Adobe PDF files, relating to or referencing drug
           trafficking or individuals engaged in drug trafficking;
        h. All data within the device(s) evidencing ownership, possession, custody,
           control, or use of the device(s); and
        i. Service Provider handset unlock password(s) and any other passwords used
           to access the electronic data described above.




                                      31
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 32 of 39



                                      ATTACHMENT A-2

                                        Target Location 2

       Target Location 2 is located at 19 Haverhill Street Methuen, Massachusetts, which is a

two-story building which appears to have an attic and basement level. Target Location 2 is the

apartment which can be accessed via the rear outdoor stairs, which lead to a white exterior entrance

door. The door to Target Location 2 sits just to the right of the staircase, on the wooden

landing/deck area on the second floor. This entrance door appears to be unnumbered.




                                                32
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 33 of 39




                               33
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 34 of 39



                                      ATTACHMENT B-2
                              (Items to be seized from property)

All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1) (fentanyl distribution) (the “Target
Offense”):

       1.     Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
              storage, or distribution of controlled substances. Such documents include, but are
              not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
              customers or associates pertaining to the transportation, ordering, sale, and
              distribution of controlled substances or the disposition of proceeds; bank records;
              money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
              of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
              properties and/or storage units.
       2.     Personal books and papers reflecting names, addresses, telephone numbers, and
              other contact or identification data relating to the identity and contact information
              for co-conspirators, drug suppliers, and drug customers. Such documents include,
              but are not limited to, telephone address books; planners; notes; ledgers; and
              telephone bills.
       3.     Cash, currency, and currency counting machines, and records relating to controlled
              substances income and financial transactions relating to obtaining, transferring,
              laundering, concealing, or expending money or other items of value made or
              derived from trafficking in controlled substances. Such items include, but are not
              limited to, jewelry; precious metals such as gold and silver; precious gems such as
              diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
              and bank records.
       4.     Documents or tangible evidence reflecting dominion, ownership, and/or control
              over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
              other financial and/or monetary assets, instruments or interests, and over any
              tangible assets such as motor vehicles, real property, and commercial storage
              facilities.
       5.     Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
              other documents pertaining to such shipments.
       6.     Items of personal property that tend to identify the person(s) in residence,
              occupancy, control, or ownership of the subject premises. Such identification
              evidence is typical of the articles people commonly maintain in their residences,
              such as canceled mail, deeds, leases, rental agreements, photographs, personal
              telephone books, diaries, utility and telephone bills, bank statements, credit card
              receipts, identification documents, and keys.


                                                 34
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 35 of 39



7.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.
8.   Cellular telephones used by or belonging to Jose Luis RUIZ VILLALONA, and all
     names, words, telephone numbers, email addresses, time/date information,
     messages or other electronic data relating to or referencing drug trafficking and/or
     referencing individuals engaged in drug trafficking located in the memory of any
     mobile telephone, including but not limited to:
        a. Names and contact information that have been programmed into the
           device(s) (including but not limited to contacts lists) of individuals who may
           be engaged in drug trafficking;
        b. Logs of calls (including last numbers dialed, last calls received, time of
           calls, missed calls, and duration of calls) both to and from the device(s);
        c. Text messages both sent to and received by the device(s) (including any in
           draft form) relating to or referencing drug trafficking and/or referencing
           individuals engaged in drug trafficking;
        d. Incoming and outgoing voice mail messages both to and from the device(s)
           relating to or referencing drug trafficking or individuals engaged in drug
           trafficking;
        e. GPS data;
        f. Browser messages and/or internet communications (e.g., e-mail, text
           messages) both to and from the device(s) (including any in draft form)
           relating to or referencing drug trafficking or individuals engaged in drug
           trafficking;
        g. Documents, photographs, or videos in any format, including but not limited
           to Microsoft Word or Adobe PDF files, relating to or referencing drug
           trafficking or individuals engaged in drug trafficking;
        h. All data within the device(s) evidencing ownership, possession, custody,
           control, or use of the device(s); and
        i. Service Provider handset unlock password(s) and any other passwords used
           to access the electronic data described above.




                                      35
        Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 36 of 39



                                       Attachment A-3

                                       Target Location 3

        Target Location 3, 170 Agawam Street, Apartment 3, Lowell, Massachusetts, is an

apartment on the second floor of a multi-unit apartment building. It is on the right side of the

building, facing the front entrance, if one is standing on Agawam Street. It can be accessed via

the front entrance to the brick building, which is a white door with the number “170” affixed to

the left of the door.




                                              36
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 37 of 39




                               37
       Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 38 of 39



                                      ATTACHMENT B-3
                              (Items to be seized from property)

All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1) (fentanyl distribution) (the “Target
Offense”):

       1.     Books, records, receipts, notes, ledgers, and other papers relating to the purchase,
              storage, or distribution of controlled substances. Such documents include, but are
              not limited to, prescriptions; ledgers; text or email messages from or to suppliers,
              customers or associates pertaining to the transportation, ordering, sale, and
              distribution of controlled substances or the disposition of proceeds; bank records;
              money orders; wire transfers; cashier’s checks; checkbooks; passbooks; certificates
              of deposit; vehicle rental receipts; credit card receipts; and receipts reflecting rental
              properties and/or storage units.
       2.     Personal books and papers reflecting names, addresses, telephone numbers, and
              other contact or identification data relating to the identity and contact information
              for co-conspirators, drug suppliers, and drug customers. Such documents include,
              but are not limited to, telephone address books; planners; notes; ledgers; and
              telephone bills.
       3.     Cash, currency, and currency counting machines, and records relating to controlled
              substances income and financial transactions relating to obtaining, transferring,
              laundering, concealing, or expending money or other items of value made or
              derived from trafficking in controlled substances. Such items include, but are not
              limited to, jewelry; precious metals such as gold and silver; precious gems such as
              diamonds; titles; deeds; monetary notes; registrations; purchase or sales invoices;
              and bank records.
       4.     Documents or tangible evidence reflecting dominion, ownership, and/or control
              over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
              other financial and/or monetary assets, instruments or interests, and over any
              tangible assets such as motor vehicles, real property, and commercial storage
              facilities.
       5.     Airbills, labels for overnight deliveries and Express Mail deliveries, receipts and
              other documents pertaining to such shipments.
       6.     Items of personal property that tend to identify the person(s) in residence,
              occupancy, control, or ownership of the subject premises. Such identification
              evidence is typical of the articles people commonly maintain in their residences,
              such as canceled mail, deeds, leases, rental agreements, photographs, personal
              telephone books, diaries, utility and telephone bills, bank statements, credit card
              receipts, identification documents, and keys.


                                                 38
Case 1:20-mj-01415-DLC Document 4-2 Filed 10/21/20 Page 39 of 39



7.   Photographs, videos, or other records concerning controlled substances, proceeds
     from the sales of controlled substances, or identities of coconspirators.
8.   Cellular telephones used by or belonging to Jose Luis RUIZ VILLALONA, and all
     names, words, telephone numbers, email addresses, time/date information,
     messages or other electronic data relating to or referencing drug trafficking and/or
     referencing individuals engaged in drug trafficking located in the memory of any
     mobile telephone, including but not limited to:
        a. Names and contact information that have been programmed into the
           device(s) (including but not limited to contacts lists) of individuals who may
           be engaged in drug trafficking;
        b. Logs of calls (including last numbers dialed, last calls received, time of
           calls, missed calls, and duration of calls) both to and from the device(s);
        c. Text messages both sent to and received by the device(s) (including any in
           draft form) relating to or referencing drug trafficking and/or referencing
           individuals engaged in drug trafficking;
        d. Incoming and outgoing voice mail messages both to and from the device(s)
           relating to or referencing drug trafficking or individuals engaged in drug
           trafficking;
        e. GPS data;
        f. Browser messages and/or internet communications (e.g., e-mail, text
           messages) both to and from the device(s) (including any in draft form)
           relating to or referencing drug trafficking or individuals engaged in drug
           trafficking;
        g. Documents, photographs, or videos in any format, including but not limited
           to Microsoft Word or Adobe PDF files, relating to or referencing drug
           trafficking or individuals engaged in drug trafficking;
        h. All data within the device(s) evidencing ownership, possession, custody,
           control, or use of the device(s); and
        i. Service Provider handset unlock password(s) and any other passwords used
           to access the electronic data described above.




                                      39
